Staley, Jr., J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board determining that claimant was ineligible for benefits effective November 18, 1964 for lack of total unemployment. (Labor Law, §§ 522, 591.) Claimant was one of the original organizers of a corporation founded for the purpose of constructing a professional building for doctors and dentists. Claimant became vice-president, and was engaged in promoting the success of the enterprise, arranging for financing, construction and rental of the building. From the period from January 1, 1963 through October, 1963, he was paid the sum of $5,100 and then, because of lack of funds, his salary was discontinued. Although the future of the venture remained in doubt, he continued as a vice-president of the corporation, attended meetings of the directors and investors, and retained the possibility of participating in the venture, if the building was ultimately constructed, it was the original intention to issue corporate stock to claimant, but no stock was ever issued. Even though claimant’s salary was discontinued, he retained the possibility of financial gain in the event the corporation was successful in completing the venture. Under these circumstances, the decision of the board that claimant was not totally unemployed, and thus ineligible for benefits, must be upheld. (Matter of Lieberman [Esmarco Contractors], 20 A D 2d 835; Matter of Reitman [Catherwood], 27 A D 2d 678.) *969Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.